Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 4 January 2021 in which the previous rejections were traversed. 
Applicant’s arguments have been thoroughly reviewed and are discussed below.
The rejections in the Office Action dated 6 October 2020 are maintained. 
Claims 10-11, 16, 19-20, 22, 48 are under prosecution.  




Claim Interpretation
The claims are drawn to a process for preparing a substrate surface for sequencing applications.   The claims define three steps: 1) contacting a patterned polymer sheet with a surface of a substrate, the polymer sheet comprising a dehydrated hydrogel and functional groups; 2) covalently bonding the functional groups to functional groups on the substrate; and 3) removing the polymer sheet.  
While the preamble defines the process results in a surface for sequencing, the sequencing as recited in the preamble does not considered a limitation of the claim because none claimed steps define components limited to sequencing. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 10-11 16, 19-20, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (2013/0116153, published 9 May 2013), George et al (2014/0079923, published 20 March 2014) and Turner et al (USP 5,948,621, issued 7 September 1999).
Regarding Claims 10 and 19, Bowen teaches a patterned substrate (150) comprising patterned PAZAM (154) formed by contacting the polymer with a patterned surface (152) with the PAZAM, the method further comprising contacting the patterned PAZAM with the substrate (158) and covalently crosslinking the functional groups of 
Bowen teaches the substrate (150) and polymer sheet (68) are separated thereby removing the polymer substrate (see Fig. 21 and related text).
Bowen further teaches the method prepares the substrate for sequencing (¶ 93, in part): 
The result is a patterned substrate die 28 including base pads, such as base pads 68 that support DNA cluster formation sequencing.

Bowen further teaches exposing the hydrogel to UV energy and/or thermal treatment (e.g. ¶ 90-98).  It is noted that the instant specification (e.g. defines dehydrating the hydrogel by exposure to elevated temperatures and exemplifies 60 ºC (see ¶ 103 of the pre-grant publication).  Therefore the treatment of Bowen clearly results in at least some degree of dehydration for the hydrogel.
George teaches a method similar to that of Bowen wherein the PAZAM hydrogel is exposed to elevated temperatures of 60 ºC (which the instant specification defines as dehydrating conditions).  Therefore George teaches treating the hydrogel to dehydrating conditions as defined by the instant specification. George further teaches the elevated temperatures provides for hydrogel storage and subsequent use (e.g. Examples 6-8).  
Furthermore, dehydrated hydrogels were well-known in the art as taught by Turner who teaches patterning hydrogels to from an array of pads, dehydrating the gels at elevated temperatures and then selectively re-hydrating pads with biomolecule such as nucleic acids (e.g. col. 6-8).

Regarding Claim 11, Bowen teaches primers are grafted onto the hydrogel (e.g. ¶ 93-99).  George teaches grafting oligonucleotide primers onto the hydrogel (e.g. Examples 6-8).
Regarding Claims 16, 20 and 48, Bowen teaches the PAZAM comprise azido groups and the substrate comprise amines (e.g. ¶ 90-91). George also teaches the surface comprises amine or alkene groups and the PAZAM comprises azide groups (e.g. ¶ 184-185 Examples 6-8).


Claims 10-11 16, 19-20, 22, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (2013/0116153, published 9 May 2013), George et al (2014/0079923, published 20 March 2014) and Turner et al (USP 5,948,621, issued 7 September 1999) as applied to Claim 10 above and further in view of Mirkin et al (2003/0113740, published 19 June 2003).
Regarding Claims 10-11, 16, 19-20, 22, 48, Bowen, George and Turner teach the process of Claims 10-11, 16, 19-20, 48 as discussed above wherein the second 
However, norbornene functional groups for crosslinking nucleic acids were well-known in the art as taught by Mirkin who teaches the norbornene that facilitates production of DNA/polymer materials and offers distinct advantages (¶ 73):
The commercially available catalyst Cl2Ru(PCy3)2dbd.CHPh (1) has been shown to initiate the polymerization of ring-strained olefins (such as norbornene) in a living manner and to be exceptionally tolerant to a large number of diverse functional groups. These properties have led to the isolation of heretofore unattainable polymers and block copolymers with virtually any functional group covalently attached to the polymer chain, making ROMP an ideal tool for the isolation of novel and useful materials17. The combination of such wide ranging functionalities with the unique recognition properties of DNA could lead to the development of new materials with easily programmable parameters.


Thus, one of ordinary skill would have reasonably utilized the norbornene-polymer materials of Mirkin in the substrates of Bowen and/or George based on the advantage expressly stated by Mirkin.

Response to Arguments
	Applicant asserts that none of Bowen, George or Turner teach substrate removal following pattern transfer.  
	The argument is not found persuasive because as cited above, Bowen specifically teaches and illustrates removal of substrate (150) from substrate (158) (see Fig. 21 and related text).

	Applicant argues that none of the cited references teach dehydrated hydrogel as required by the claim.   Applicant asserts that there is nothing in the George reference to suggest that the elevated temperature is related to dehydration.    Applicant incorrectly argues that the Office is taking official notice without evidentiary support.   
	The argument has been considered but is not found persuasive.  The claims are drawn to a dehydrated hydrogel. The claim does not define any degree of dehydration required.   The instant specification defines dehydration conditions comprise elevated temperatures of 30-60°C (see ¶ 103 of the pre-grant publication).  
Bowen teaches exposing the hydrogel to UV energy and/or thermal treatment (e.g. ¶ 90-98).  George teaches the PAZAM hydrogel is exposed to elevated temperatures of 60 ºC (which the instant specification specifically defines as dehydrating conditions).  And Turner specifically teaches dehydrating the gels at elevated temperatures (e.g. col. 6).  And Turner specifically teaches the dehydration is useful for absorbing biomolecules.  Therefore, in contrast to Applicant’s assertion of official notice and unsupported conclusory statements, the prior art teaches specifically 
	Applicant further argues that Mirkin does not cure the deficiencies of Bowen, George and Turner.  
	The argument is not found persuasive because the references are not deemed deficient.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634